 



Exhibit 10.10
AMENDED AND RESTATED SENIOR SECURED PROMISSORY NOTE

      $5,000,000   April 8, 2008

THIS NOTE IS ISSUED IN RESTATEMENT, AND NOT IN NOVATION, OF THAT CERTAIN SENIOR
SECURED CONVERTIBLE PROMISSORY NOTE DATED SEPTEMBER 11, 2007, MADE BY BORROWER
(AS DEFINED BELOW) IN FAVOR OF LENDER (AS DEFINED BELOW), IN THE ORIGINAL
PRINCIPAL AMOUNT OF $5,000,000 (THE “ORIGINAL NOTE”), IT BEING ACKNOWLEDGED AND
AGREED THAT THE INDEBTEDNESS EVIDENCED BY THE ORIGINAL NOTE CONSTITUTES THE SAME
INDEBTEDNESS EVIDENCED BY THIS NOTE. THIS NOTE SHALL BE ENTITLED TO ALL SECURITY
AND COLLATERAL TO WHICH THE ORIGINAL NOTE WAS ENTITLED WITHOUT CHANGE OR
DIMINUTION IN THE PRIORITY OF ANY LIEN OR SECURITY INTEREST GRANTED TO SECURE
THE ORIGINAL NOTE.
     FOR VALUE RECEIVED, on or before September 11, 2008, subject to an
Extension (as defined below) (the “Maturity Date”), Origen Financial, L.L.C., a
Delaware limited liability company (“Borrower”), promises to pay to the order of
the William M. Davidson Trust u/a/d 12/13/04 (“Lender”) at 2300 Harmon Road,
Auburn Hills, Michigan 48326, the principal amount of FIVE MILLION AND NO/100
DOLLARS ($5,000,000) (“Total Principal Amount”), or such amount less than the
Total Principal Amount which is outstanding from time to time if the total
amount outstanding under this Amended and Restated Senior Secured Promissory
Note (“Note”) is less than the Total Principal Amount, together with accrued but
unpaid interest thereon as provided below. The Maturity Date may be extended by
Borrower for up to two, sixty-day periods (each, an “Extension”) upon prior
written notice to Lender and payment by Borrower to Lender of a fee in the
amount of $58,334 for each such Extension. Interest on the unpaid principal
balance hereof from time to time outstanding shall accrue for the period from
and including the date hereof, to but excluding the date this Note is paid in
full, at the fixed rate per annum equal to eight percent (8%), calculated on the
basis of actual days elapsed in a year of 365 days. Borrower shall pay such
interest, unless earlier payment is required hereunder, in cash in arrears on
the last day of each calendar month during which this Note remains outstanding
(each an “Interest Payment Date”) with the first Interest Payment Date occurring
on April 30, 2008. If an Event of Default (as defined below) occurs or if this
Note is not paid when due by maturity, acceleration or otherwise, then
notwithstanding the above, interest shall be payable thereafter at the rate
which is six percent (6%) per annum in excess of the rate described above (the
“Default Rate”). In no event shall the aggregate interest rate payable under
this Note exceed the Maximum Rate. The term “Maximum Rate,” as used herein,
shall mean at the particular time in question the maximum rate of interest,
which, under applicable law, may then be charged on this Note.
     The principal of, all accrued but unpaid interest and all unpaid costs and
expenses incurred pursuant to this Note shall be due and payable in full on the
Maturity Date.

 



--------------------------------------------------------------------------------



 



     Borrower may prepay all or any portion of the principal of this Note at any
time without payment of any premium or penalty upon at least thirty (30) days
prior written notice to Lender. Unless otherwise agreed to in writing, or
otherwise required by applicable law, payments will be applied first to all
costs, expenses, indemnities and other amounts payable hereunder and under the
other Loan Documents (as defined below), then to payment of any default
interest, then to the unpaid accrued interest and any remaining amount to
principal. All payments of principal of or interest on this Note shall be made
in lawful money of the United States of America in immediately available funds,
at the address of Lender indicated above, or such other place as the holder of
this Note shall designate in writing to Borrower. If any payment of principal of
or interest on this Note shall become due on a day which is not a Business Day
(as hereinafter defined), such payment shall be made on the next succeeding
Business Day and any such extension of time shall be included in computing
interest in connection with such payment. As used herein, the term “Business
Day” shall mean any day other than a Saturday, Sunday or any other day on which
national banking associations are authorized to be closed. The books and records
of Lender shall be prima facie evidence of all outstanding principal of and
accrued and unpaid interest on this Note.
     This Note is issued by Borrower pursuant to the provisions of the Senior
Secured Loan Agreement dated as of September 11, 2007, as amended and restated
as of even date herewith (the “Loan Agreement”) by and between Borrower and
Lender. Payment of this Note is secured by a Security Agreement, Pledge
Agreements and a Guaranty (each as defined in the Loan Agreement). All
capitalized terms used but not defined herein have the meanings ascribed to them
in the Loan Agreement.
     This Note, the Loan Agreement, the Security Agreement, the Pledge
Agreements, the Guaranty and all other documents evidencing, securing,
governing, guaranteeing and/or pertaining to this Note are hereinafter
collectively referred to as the “Loan Documents.” The Lender is entitled to the
benefits and security provided in the Loan Documents.
     Borrower agrees that all advances hereunder shall be used solely for proper
corporate purposes, including for working capital of Borrower.
     Borrower agrees that upon the occurrence of an Event of Default (as defined
in the Loan Agreement) Lender shall have the remedies set forth herein and in
the Loan Agreement.
     This Note and all of the other Loan Documents are intended to be performed
in accordance with, and only to the extent permitted by, all applicable usury
laws. If any provision hereof or of any of the other Loan Documents or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, neither the application of such
provision to any other person or circumstance nor the remainder of the
instrument in which such provision is contained shall be affected thereby and
shall be enforced to the greatest extent permitted by law. It is expressly
stipulated and agreed to be the intent of the holder hereof to at all times
comply with the usury and other applicable laws now or hereafter governing the
interest payable on the indebtedness evidenced by this Note. If the applicable
law is ever revised, repealed or judicially interpreted so as to render usurious
any amount called for under this Note or under any of the other Loan Documents,
or contracted for,

2



--------------------------------------------------------------------------------



 



charged, taken, reserved or received with respect to the indebtedness evidenced
by this Note, or if Lender’s exercise of the option to accelerate the maturity
of this Note, or if any prepayment by Borrower results in Borrower having paid
any interest in excess of that permitted by law, then it is the express intent
of Borrower and Lender that all excess amounts theretofore collected by Lender
be credited on the principal balance of this Note (or, if this Note and all
other indebtedness arising under or pursuant to the other Loan Documents have
been paid in full, refunded to Borrower), and the provisions of this Note and
the other Loan Documents immediately be deemed reformed and the amounts
thereafter collectable hereunder and thereunder reduced, without the necessity
of the execution of any new document, so as to comply with the then applicable
law, but so as to permit the recovery of the fullest amount otherwise called for
hereunder or thereunder. All sums paid, or agreed to be paid, by Borrower for
the use, forbearance, detention, taking, charging, receiving or reserving of the
indebtedness of Borrower to Lender under this Note or arising under or pursuant
to the other Loan Documents shall, to the maximum extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full term of
such indebtedness until payment in full so that the rate or amount of interest
on account of such indebtedness does not exceed the usury ceiling from time to
time in effect and applicable to such indebtedness for so long as such
indebtedness is outstanding. To the extent federal law permits Lender to
contract for, charge or receive a greater amount of interest, Lender will rely
on federal law instead of Michigan law, for the purpose of determining the
Maximum Rate. Additionally, to the maximum extent permitted by applicable law
now or hereafter in effect, Lender may, at its option and from time to time,
implement any other method of computing the Maximum Rate under Michigan law, or
under other applicable law, by giving notice, if required, to Borrower as
provided by applicable law now or hereafter in effect.
     If this Note is placed in the hands of an attorney for collection or if any
holder of this Note incurs any costs incident to the collection of the
indebtedness evidenced by this Note, or is collected in whole or in part by suit
or through probate, bankruptcy or other legal proceedings of any kind, Borrower
agrees to pay, in addition to all other sums payable hereunder, all costs and
expenses of collection, including but not limited to reasonable attorneys’ fees
and all costs and expenses (including reasonable attorneys fees) incurred by
Lender in connection with the protection and enforcement of its rights
hereunder.
     Borrower and any and all endorsers and guarantors of this Note severally
waive presentment for payment, notice of nonpayment, protest, demand, notice of
protest, notice of intent to accelerate, notice of acceleration and dishonor,
diligence in enforcement and indulgences of every kind and without further
notice hereby agree to renewals, extensions, exchanges or releases of
collateral, taking of additional collateral, indulgences or partial payments,
either before or after maturity.
     No failure to accelerate the indebtedness evidence hereby by reason of an
Event of Default, acceptance of past-due installment or other indulgences
granted from time to time shall be construed as a novation of this Note or as a
waiver of such right of acceleration or the right of Lender thereafter to insist
upon strict compliance with the terms of this Note or to prevent the exercise of
such right of acceleration or any other right granted hereunder or by applicable
law. No extension of the time for payment of the indebtedness evidenced hereby
or any installment due hereunder, made by agreement with any person now or
hereafter liable for payment of the

3



--------------------------------------------------------------------------------



 



indebtedness evidenced hereby, shall operate to release, discharge, modify,
change or affect the original liability of Borrower hereunder or that of any
other person now or hereafter liable for payment of the indebtedness evidenced
hereby, either in whole or in part, unless Lender agrees otherwise in writing.
     This Note may not be changed orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought.
     THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF MICHIGAN AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

                  ORIGEN FINANCIAL, L.L.C.
 
           
 
  By:
Name:   /s/ Ronald A. Klein
 
Ronald Klein    
 
  Title:   Chief Executive Officer    

     
 
  Address for Notices:
 
  27777 Franklin Road
 
  Suite 1700
 
  Southfield, Michigan 48034
 
  Attention: Ronald A. Klein
 
  Fax No.: (248) 746-7094
 
  Phone No.: (248) 746-7000

4